Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of the Claims
Claim 14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 45-52, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claims 27-33 and 44, directed to the invention of an isolated nucleic acid sequence encoding the CAR of claim 14, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and V as set forth in the Office action mailed on 07-07-2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Antoinette Konski on 05-24-2021.
The application has been amended as follows: 

B: Claim 45 is amended (replaced) to read in its entirety “A method of inhibiting the growth of an ovarian tumor or prostate cancer tumor in a subject in need thereof, comprising administering to the subject an effective amount of the isolated T-cell of claim 35.”
C: Claim 49 is amended (replaced) to read in its entirety to read “A method of treating ovarian cancer or prostate cancer in a subject in need thereof, comprising administering to the subject an effective amount of the isolated T-cell of claim 35.”
D: Claim 52 is amended (replaced) in its entirety to read “The method of claim 45, wherein the subject is selected from a human, an animal, a non-human primate, a dog, cat, a sheep, a mouse, a horse, or a cow.”
E: Claim 56 is amended (replaced) in its entirety to read “A composition comprising the cell of claim 34 and a carrier.”
F: New Claim 70 is entered which reads in its entirety “ The method of claim 49, wherein the subject is selected from a human, an animal, a non-human primate, a dog, cat, a sheep, a mouse, a horse, or a cow.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HARTNETT/             Examiner, Art Unit 1644       


/AMY E JUEDES/             Primary Examiner, Art Unit 1644